         Case 4:19-cv-02311 Document 29 Filed on 06/29/20 in TXSD Page 1 of 1
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 June 29, 2020
                              IN THE UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

SETH BLACKWELL, et al.,                        §
    Plaintiffs,                                §
                                               §
v.                                             §      CIVIL ACTION NO. H-19-2311
                                               §
LILIS ENERGY, INC.,                            §
      Defendant.                               §

                   ORDER TO STAY AND ADMINISTRATIVELY CLOSE

           The Court has been advised that Defendant Lilis Energy, Inc., has filed a

voluntary petition in the United States Bankruptcy Court for the Southern District of

Texas. See Suggestion of Bankruptcy [Doc. # 28]. Accordingly, it is hereby

           ORDERED that this case is STAYED AND ADMINISTRATIVELY

CLOSED in accordance with 11 U.S.C. § 362(a)(1). It is further

           ORDERED that either party may file a written motion for reinstatement of this

case, if appropriate, should the automatic bankruptcy stay be lifted or the bankruptcy

proceeding be otherwise concluded.

                                          29th day of June, 2020.
           SIGNED at Houston, Texas, this ______




                                                      NAN Y F. ATLAS
                                             SENIOR UNI   STATES DISTRICT JUDGE

P:\ORDERS\2311BRStay.wpd   200629.1049
